IN THE SUPREME COURT OF PENNSYLVANIA
                             WESTERN DISTRICT


MICHAEL RAMON OCHOA,                       : No. 62 WM 2017
                                           :
                   Petitioner              :
                                           :
                                           :
            v.                             :
                                           :
                                           :
DR. ERIN RUBIN, A.K.A. ERIN RUBIN          :
OCHOA, DR. ARTHUR LEVINE, ET AL.,          :
                                           :
                   Respondents             :


                                      ORDER



PER CURIAM

      AND NOW, this 3rd day of October, 2017, the Application for Extraordinary Relief

or Exercise of King’s Bench Powers is DENIED.